DETAILED ACTION
This office action is in response to the RCE filed on 06/29/2021.
Claims 1-20 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “a first level that includes a set of multiple crossbar circuits, including: a first crossbar circuit that supports full permutation of its inputs and is configured to receive operands from only a first subset of the set of pipelines that includes less than all of the pipelines in the set and output one or more of the received operands on multiple first output lines based on the permute instruction; and a second crossbar circuit that supports full permutation of its inputs and is configured to receive operands from only a second subset of the set of pipelines that includes less than all of the pipelines in the set and output one or more of the received operands on multiple second output lines based on the permute instruction; and a second level that includes multiplexer circuitry for one of the SIMD pipelines, wherein the multiplexer circuitry is configured to select an operand output from the first level as an input operand for the SIMD pipeline and is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/COREY S FAHERTY/Primary Examiner, Art Unit 2183